DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1, 4-10, 12, 14-26 and 18-25, renumber as 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Meglan (US 2018/0032130 A1) teaches A controller for augmenting reality, comprising: a memory that stores instructions; and a processor that executes the instructions, (“Turning to FIG. 1, a system for augmenting a surgical environment, according to embodiments of the present disclosure, is shown generally as 100. System 100 includes a controller 102 that has a processor 104 and a memory 106.” [0036]) Meglan also teaches the controller receives, from at least one imaging device that provides output via a display, an information feed comprising first visual information of a patient captured by the imaging device, (“The system 100 also includes an image capture device 108, e.g., a camera, that records still frame images or moving images. … A display 112, displays augmented images to a clinician during a surgical procedure.” [0036] “FIG. 5 depicts a surgical environment including the images shown in ARHMDs 118a and 118b. As shown in FIG. 5, ARHMD 118a depicts an augmented image 134 of the patient taken by an image capture device (e.g., image capture device 108) disposed on surgical tool 136.” [0044]) Meglan further teaches when executed by the processing circuitry, the instructions cause the controller to: (“the eye tracking module 124 would track the surgeon's gaze to the screen 138, and in particular, the eye tracking module 124 would track the surgeon's gaze to portion 140 of screen 138 which indicates the tool status. Eye tracking module 124 would then transmit a signal to controller 102 which would highlight portion 140 in the augmented image and provide the augmented image with a highlighted portion 140 to both ARHMDs 118a and 118b. In the augmented image 142 shown on ARHMD 118b which displays an augmented image from the point of view of the person wearing the ARHMD 118b, the screen 138 would have a highlighted portion 140 indicating that the surgical tool 136 needs to be replaced or a staple or clip cartridge may be depleted soon. In some embodiments, image 142 would highlight an image 144 of the surgical tool 136 from the perspective of the OR staff member so that the OR staff member would be informed of the need to replace all or a part of the surgical tool 136. Because the surgeon who operates the robotic surgical instrument 126 is often in a non-sterile environment, using the ARHMD 118a allows the surgeon to easily communicate with the OR staff member and permit the OR staff member to realize that a new staple or clip cartridge or surgical tool may be needed.” [0044]) Claim 12 is similar in scope to claim 1, and thus is taught under similar rationale.
However, claims 1, 4-10, 12, 14-26 and 18-25 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “control generation of first visual information in a first shared portion of a three-dimensional (3D) space by a first augmented reality device as augmented reality by the first augmented reality device, and control generation of the first visual information in the first shared portion of 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619